Citation Nr: 0532321	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  


FINDINGS OF FACT

1.  PTSD was not noted at the time of the veteran's entrance 
onto active duty and clear and unmistakable evidence that it 
existed prior to service is not presented.

2.  Service medical records do not identify complaints or 
findings of PTSD.

3.  The veteran did not engage in combat with the enemy 
inservice.

4.  While in active service, the veteran served at Minot Air 
Force Base (AFB) and was exposed to one or more stressors 
while serving as a medic.  

5.  The preponderance of the evidence is against finding that 
the veteran has PTSD that is related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in the January 2000 
statement of the case, and in July 2003 correspondence 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  To this, 
the letter requested the veteran to inform VA if there was 
"any other evidence or information that you think will 
support your claim."  A July 2003 supplemental statement of 
the case also advised the veteran to "provide any evidence 
in [his] possession that pertains to the claim[s]."  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Of course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The provisions of 38 C.F.R. § 3.304(f) provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (rather 
than a clear diagnosis); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of inservice 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
In sum, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

In this matter, PTSD was not noted at the time of the 
veteran's entrance onto active duty.  Therefore, the veteran 
is entitled to a presumption of soundness regarding his 
psychiatric status at service entrance.  38 U.S.C.A. § 1111 
(West 2002).  Moreover, clear and unmistakable evidence that 
PTSD existed prior to service is not presented.  Id.  

It is not alleged, nor is it shown by the record, that the 
veteran engaged in combat with the enemy while in active 
service.

In this case, a review of the service medical records reveals 
no complaints or findings pertaining to a psychiatric-based 
disorder, to include PTSD.  Service personnel records show 
that he served at Minot Air Force Base (AFB), in a medical 
capacity, from September 1968 to February 1969.  The 
veteran's DD 214 lists his occupational specialty as a 
medical helper.  

A June 1998 VA progress note includes a diagnosis of PTSD, 
subject to the presence of verifiable stressors.  

The veteran informed VA in June 1998 that while stationed in 
Minot, North Dakota, he responded to airplane crashes in his 
capacity as a medic.  He added that while he never witnessed 
an actual crash he was assigned to the hospital where he 
assisted in identifying bodies, removing dog tags, and 
treating survivors who were often badly burned.  He claimed 
that these events caused him to experience nightmares and 
flashbacks, essentially leading to his PTSD.  

The veteran asserted in July 1998 that he had PTSD due to his 
military service as well as his non-service-related personal 
background.

The report of a June 1999 VA PTSD examination includes a 
diagnosis of PTSD.  In the course of the examination, the 
veteran stated that his son had recently died of a heart 
attack, and that a sister had also died within the past year.  
He added that his mother had been shot in the back when he 
was a child, becoming a paraplegic.  He further indicated 
that when he was 16 years old his father and a sister were 
murdered.  The examiner noted that the diagnosis of PTSD 
appeared to be primarily based on the veteran's provided 
history of the shooting of some of his family members.

A December 1999 letter from a VA psychiatrist states that the 
veteran has PTSD which was occupational, akin to "well 
documented PTSD observed in emergency medical technicians, 
fireman, and law enforcement officers."  He added that the 
veteran, during his military service, had recovered body 
parts and helped in the identification of dead bodies.  The 
psychiatrist essentially opined that the veteran's PTSD was 
due to ("precipitated" by) his military experiences.  

A decision from the Social Security Administration (SSA) 
dated in February 2000 shows that the veteran was determined 
to be "disabled" due to, in part, PTSD.  Medical records 
used by SSA in its adjudication of the case are of record.  

At his July 2001 VA local hearing the veteran testified that 
he served as a medic at a hospital in Minot, North Dakota.  
He said he was exposed to dead bodies, and, at times, needed 
to break fingers in order to remove jewelry.  The veteran 
added that there was a plane crash near the hospital between 
October and December 1968, and that at that time he witnessed 
many servicemen with severe injuries, including burns.  

The U.S. Armed Services Center for Unit Records Research 
(USASCURR) informed VA in March 2002 that an aircraft crashed 
at Minot AFB in October 1968 when returning from a training 
mission.  Four of the six crew members were killed in the 
accident.  

The veteran's mental status was examined by two VA physicians 
in 2002.  The veteran's medical records were reviewed.  The 
veteran reported that during his childhood his father and 
sister were murdered, and that his mother was shot.  The 
veteran also reported treating four to eight people following 
an airplane crash in Minot [North Dakota].  The examiners 
both opined that the veteran did not suffer from PTSD related 
to his seeing the dead bodies of "four to eight people."  
They added that "if" he does suffer from PTSD it is clearly 
the result of his "horrific upbringing."  The diagnoses 
included polysubstance dependence and psychotic disorder, not 
otherwise specified.  PTSD was not diagnosed.  

In the instant case, service medical records fail to denote 
the presence of any psychiatric disorder, including PTSD.  As 
for the asserted stressors, service department records show 
that he served at Minot AFB from September 1968 to February 
1969.  USASCURR has verified that an airplane crashed at 
Minot AFB in October 1968.  The veteran was stationed there 
during this period.  The fact that he was stationed at a 
location when his asserted stressor events occurred, not to 
mention that his duties were medical-based, would strongly 
suggest that he was, in fact, exposed to those events.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  There need 
not be corroboration of every detail of the veteran's 
participation.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

Notwithstanding the fact that at least a portion of the 
claimed stressors are sufficiently documented, n.b., it is 
not documented that the veteran in fact removed jewelry from 
dead bodies or that he was exposed to burnt dead bodies, 
though there is no evidence that he did not; there is no 
showing of any evidence of PTSD for many years following the 
veteran's discharge from service.  

While that fact is not controlling, it is very significant 
that no medical professional, with the possible exception of 
the VA psychiatrist in December 1999, has offered medical 
findings or opinions linking the veteran's claimed PTSD 
disorder to his military service.  On the contrary, on two 
other occasions, at a June 1999 VA PTSD examination and in 
the course of a 2002 VA examination, VA physicians 
specifically opined that the veteran's PTSD, if he indeed had 
such a disorder, was not related to his active service, to 
include his witnessing/treating plane crash victims at Minot 
AFB.  Such evidence is not insignificant either in terms of 
its volume or weight.  Here, the June 1999 and 2002 VA 
examiners all had an opportunity to review the veteran's 
medical history.  It does not appear that the VA psychiatrist 
who supplied the December 1999 letter had a similar 
opportunity.  In essence, the Board finds that while there is 
a disagreement among the several medical professionals who 
have weighed in on the question of whether the veteran 
suffers from PTSD related to service, the evidence indicating 
that he does not have PTSD both in terms of quantity and 
quality outweighs that evidence tending to show that PTSD is 
present.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has PTSD which is of service origin or is otherwise 
attributable to an event occurring in service.

The veteran's own oral and written testimony that he suffers 
from PTSD due to service is not competent medical evidence as 
to the presence of any such disorder.  Here, there has been 
no showing that the veteran has the requisite medical 
knowledge or background to offer any such opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence as a whole preponderates against finding that 
the veteran has PTSD that is related to military service.  As 
the preponderance of the evidence is against the claim in 
question, service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


